Case: 15-15713    Date Filed: 12/12/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15713
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20165-DPG-6



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

LAZARO CANDELARIA,
a.k.a. Gordo,
a.k.a. YLO Laz,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 12, 2016)

Before ED CARNES, Chief Judge, TJOFLAT, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
              Case: 15-15713      Date Filed: 12/12/2016   Page: 2 of 4


      Lazaro Candelaria pleaded guilty to one count of conspiring to possess with

intent to distribute a controlled substance in violation of 21 U.S.C. § 846. Based

on that conviction and his status as a career offender, the district court sentenced

Candelaria to 160 months imprisonment. He challenges his sentence.

      Candelaria first contends that the district court erred by denying his request

for a two-level reduction under United States Sentencing Guidelines § 3B1.2(b)

based on his minor role in the offense. “We review for clear error a district court’s

denial of a role reduction.” United States v. Moran, 778 F.3d 942, 980 (11th Cir.

2015).

      Section 3B1.2(b) of the sentencing guidelines provides for a two-point

offense level reduction if the defendant was a “minor participant” in the criminal

activity. But as this Court has made clear, “minor role adjustments are not

available to defendants sentenced under [U.S.S.G.] § 4B1.1” as a career offender.

United States v. Jeter, 329 F.3d 1229, 1230 (11th Cir. 2003). Here, the district

court determined that Candelaria was appropriately classified as a career offender

under § 4B1.1, and he does not challenge that conclusion. As a result the district

court did not err in denying Candelaria a minor role adjustment. For the same

reason, Candelaria’s argument that his sentence is procedurally unreasonable

because of the district court’s denial of a minor role adjustment also fails.




                                           2
               Case: 15-15713     Date Filed: 12/12/2016    Page: 3 of 4


      Candelaria also contends that his sentence is substantively unreasonable in

light of the sentences imposed on his codefendants, whom Candelaria asserts had

larger roles in the conspiracy. We review for abuse of discretion the substantive

reasonableness of a sentence. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.
586, 597 (2007). “A district court abuses its discretion when it (1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc). “The party challenging the sentence bears

the burden of showing that it is unreasonable.” United States v. Trailer, 827 F.3d
933, 936 (11th Cir. 2016).

      In imposing a particular sentence, a district court must consider, among

other things, the nature of the offense, the history and characteristics of the

defendant, and the applicable guidelines range. 18 U.S.C. § 3553(a). As

Candelaria argues, a district court must also consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” Id. § 3553(a)(6). But as this Court has

recently noted, “there can be no ‘unwarranted’ sentencing disparities among

codefendants who are not similarly situated.” United States v. Azmat, 805 F.3d
1018, 1048 (11th Cir. 2015).



                                           3
               Case: 15-15713     Date Filed: 12/12/2016   Page: 4 of 4


      Candelaria has not shown that his sentence is substantively unreasonable.

His criminal history includes felony convictions for violent robbery and multiple

controlled substance offenses, and those offenses led to his classification as a

career offender. Candelaria’s codefendants did not have criminal histories that led

to career offender classifications, and as a result, they were not “similarly situated”

defendants. See United States v. Jordan, 635 F.3d 1181, 1188 (11th Cir. 2011);

United States v. Quinn, 123 F.3d 1415, 1426 (11th Cir. 1997).

      In determining Candelaria’s sentence, the district court considered his

significant criminal history, the overall criminal conspiracy, his role in the

conspiracy, his guidelines range, and the other sentencing factors in 18 U.S.C.

§ 3553(a). Based on those considerations, it sentenced Candelaria to 160 months

imprisonment — a term of imprisonment below his guidelines range of 188 to 235

months. The district court did not make a clear error of judgment in considering

the § 3553(a) factors, and it did not abuse its discretion in sentencing Candelaria.

See Irey, 612 F.3d at 1189.

      AFFIRMED.




                                           4